PER CURIAM.
We granted certiorari to review the court of appeals’ opinion in Fore v. Griffco of Wampee, Inc., 409 S.C. 360, 762 S.E.2d 37 (Ct.App.2014). We now dismiss the writ of certiorari as improvidently granted.1
DISMISSED AS IMPROVIDENTLY GRANTED.

. Accordingly, pursuant to the court of appeals’ opinion, this matter is remanded to the Workers’ Compensation Commission for a redetermi-nation of Patricia Fore’s benefits with express direction to consider Tony Owens’ testimony and for Gariy Smith's letter to be removed from Fore's public file.